NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                        NOV 7 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 VIRGIL POPESCU,                                  No. 14-56648

                   Plaintiff-Appellant,           D.C. No. 3:13-cv-00564-BEN-JLB

   v.
                                                  MEMORANDUM*
 CALIFORNIA DEPARTMENT OF
 CORRECTIONS AND
 REHABILITATION; et al.,

                   Defendants-Appellees.

                     Appeal from the United States District Court
                       for the Southern District of California
                     Roger T. Benitez, District Judge, Presiding

                            Submitted October 25, 2016**

Before:       LEAVY, GRABER, and CHRISTEN, Circuit Judges.

        Virgil Popescu appeals pro se from the district court’s order denying his

motion for reconsideration following the dismissal of his 42 U.S.C. § 1983 action

alleging federal and state law claims. We have jurisdiction under 28 U.S.C.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review for an abuse of discretion. Sch. Dist. No. 1J, Multnomah

Cnty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir. 1993). We affirm.

      The district court did not abuse its discretion by denying Popescu’s motion

for reconsideration because Popescu failed to establish any basis for such

relief. See id. at 1262-63 (setting forth grounds for reconsideration under Fed. R.

Civ. P. 59(e) and 60(b)).

      AFFIRMED.




                                          2                                   14-56648